Citation Nr: 1624857	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-41 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  This matter was previously before the Board in January 2014, when it was remanded for additional development.  


FINDING OF FACT

A June 2014 rating decision granted TDIU; the Veteran did not initiate an appeal of the effective date assigned; there is no longer any controversy in the matter for appellate consideration.


CONCLUSION OF LAW

The appeal seeking TDIU must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A June 2014 rating decision (notification of which was sent to the Veteran in July 2014, after the matter had already been returned to the Board) granted the relief sought, i.e., entitlement to TDIU, and assigned an effective date.  He did not initiate an appeal with respect to the effective date assigned, and the matter is not otherwise under the Board's jurisdiction (e.g., as part of an increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009)).  Thus, there is no controversy in the matter remaining for appellate consideration.  There being no remaining issue over which the Board has jurisdiction, the matter must be dismissed as moot.


ORDER

The appeal seeking a TDIU rating is dismissed as moot.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


